DETAILED ACTION
	The following is a notice of allowance in response to Applicant’s amendment filed October 14, 2021.  Applicant’s amendment amended claims 1-20.  Currently Claims 1-20 are pending.  Claims 1, 17 and 19 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Objection to the Title in the previous office action is withdrawn in response to Applicant's amendment to the Title.
	The Objection to the claims in the previous office action is withdrawn in response to Applicant's amendments to the claims.
	The 35 U.S.C. 112(a) rejection of claims 1-20 in the previous office action is withdrawn in response to Applicant's amendments to the claims and Applicant's arguments (Pages 25-27, 29, 30).
	The 35 U.S.C. 112(b) rejection of claims 1-20 in the previous office action is withdrawn in response to Applicant's amendments to the claims.
	The 35 U.S.C. 101 rejection of claims 1-20 in the previous office action is withdrawn in response to Applicant’s amendments to the claims and in response to Applicant’s arguments.


Response to Arguments
Applicant’s arguments, see Pages 25-27, filed October 14, 2021, with respect to 35 U.SC. 112(a) have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments, see Pages 35, 36, filed October 14, 2021, with respect to 35 U.S.C 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1-20 has been withdrawn. 




ALLOWANCE
The following is a notice of allowance in response to Applicant’s amendment filed October 14, 2021.  Claims 1-20 are pending and allowed herein.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art fails to teach or suggest either singularly or in combination a system/method comprising: defining a cohort that comprises one or more of a boundary constrained shelf space, each of the boundary constrained shelf space, in the cohort, is managed by one or more of a customer, a product mix is constrained by the boundary constrained shelf space and by at least one of a business rule; placing, physically, the product mix within each of the boundary constrained shelf space, the product mix comprising at least one of a product type, composition of the product type within the product mix can vary between each of the boundary constrained shelf space, sales of the product type for each of the boundary constrained shelf space is stored as a plurality of sales data by one or more of a computing device associated with the customer; configuring at least one of a data processing device comprising a server, the server comprising a database for storing one or more of the plurality of sales data, the server further comprising a microprocessor and a memory, the server is configured to communicate data or reports across a global communication network with at least one of the computing device associated with the customer, the memory is encoded with instructions that when executed by the microprocessor perform the steps of: creating, by the server, a product mix ranking based, in part, on the plurality of sales data; determining by the server, through algorithmic autonomous learning, achievable business metric performance of the boundary constrained shelf space by way of  the data processing device, the data processing device  is encoded with instructions that when executed, by the 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623